DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2017/0299313 by Adamson, Jr. (Adamson).
Regarding claims 16-19, Adamson discloses [claim 16] a method of providing a solvent trap comprising: providing a first dry storage cup; connecting a second dry storage cup to the first dry storage cup; and connecting a base to the second dry storage cup; [claim 17] wherein the second dry storage cup is connected to the base via a plurality of dry storage cups connected together; [claim 18] wherein first dry storage cup is configured in a first shape and the second dry storage cup is configured in a second shape that differs from the first shape; and [claim 19] wherein the first shape includes a K-shaped baffle and the second shape includes a M-shaped baffle (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2018/0202742 by Brittingham et al (Brittingham) in view of U.S. Patent 10,119,779 issued to Miele et al (Miele).
Regarding claim 1, Brittingham discloses a dry storage cup comprising: a cone having a bottom, a top, a conical sidewall with a first open interior, and a first centerline, the cone includes at least one aperture through the conical sidewall; a first flange connected to the top of the cone, wherein the first flange and the cone form an internal shoulder; external threads on an exterior of the first flange; a housing tube connected to the first flange opposite of the cone, the housing tube having a second open interior, wherein the first open interior and the second open interior form a chamber; and internal threads on the interior of the housing tube (See Figures, clearly illustrated).
Brittingham does not disclose a seal ring or its specific details.
Miele, a related prior art reference, discloses a seal ring connected to the bottom of the cone with the seal ring extending radially away from the bottom of the cone, the seal ring having an exterior surface opposite of the cone, the exterior surface of the seal ring having a conical structure extending away from the seal ring, the conical structure having a second centerline, the second centerline being aligned with the first centerline (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brittingham with the noted teachings of Miele.  The suggestion/ motivation for doing so would have been to create additional turbulence in the internal spaces to absorb blast energy and reduce the report of the fired round as taught by Miele.
Regarding claim 2, Miele further discloses an opening through the conical structure in communication with the chamber, the opening being aligned with the first centerline (See Figures, clearly illustrated).
Regarding claim 3, Brittingham and Miele each disclose wherein the conical structure is a stepped conical structure (See respective figures in each reference, clearly illustrated).
Regarding claim 4, Brittingham as modified by Miele above discloses the claimed invention except for the specific nominal size and number of threads per inch.  It would have been an obvious matter of design choice to have threads with a nominal size of 1-3/8 inches with 24 threads per inch, since applicant has not disclosed that such thread sizing or numbers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a wide variety of nominal sizes and/or numbers of threads per inch.
Regarding claim 5, Brittingham as modified by Miele above discloses the claimed invention except for the specific nominal size and number of threads per inch.  It would have been an obvious matter of design choice to have threads with a nominal size of ¾ inch to 2-1/2 inches with threads per inch between 20 and 28, since applicant has not disclosed that such thread sizing or numbers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a wide variety of nominal sizes and/or numbers of threads per inch.
Regarding claim 6, Brittingham discloses a solvent trap comprising: a base; a first dry storage cup connected to the base; a second dry storage cup connected to the first dry storage cup; and a cap connected to the second dry storage cup (See Figures, clearly illustrated).
Regarding claim 7, Brittingham further discloses wherein the first dry storage cup is connected to the base via an adapter (See Figures, clearly illustrated).
Regarding claim 8, Brittingham further discloses wherein the first dry storage cup comprises: a first cone having a bottom, a top, a conical sidewall with a first open interior, and a first centerline, the cone includes at least one aperture through the conical sidewall; a first flange connected to the top of the first cone, wherein the first flange and the first cone form a first internal shoulder; external threads on an exterior of the first flange; a first housing tube connected to the first flange opposite of the first cone, the first housing tube having a second open interior, wherein the first open interior and the second open interior form a first chamber; and internal threads on the interior of the first housing tube (See Figures, clearly illustrated).
Brittingham does not disclose a seal ring or its specific details.
Miele, a related prior art reference, discloses a first seal ring connected to the bottom of the first cone with the first seal ring extending radially away from the bottom of the first cone, the first seal ring having an exterior surface opposite of the first cone, the exterior surface of the first seal ring having a conical structure extending away from the first seal ring, the conical structure having a second centerline, the second centerline being aligned with the first centerline (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brittingham with the noted teachings of Miele.  The suggestion/ motivation for doing so would have been to create additional turbulence in the internal spaces to absorb blast energy and reduce the report of the fired round as taught by Miele.
Regarding claim 9, Brittingham further discloses wherein second dry storage cup comprises: a second cone having a bottom, a top, a conical sidewall with a third open interior, and a third centerline, the second cone includes at least one aperture through the conical sidewall; a second flange connected to the top of the second cone, wherein the second flange and the second cone form a second internal shoulder; external threads on an exterior of the second flange; a second housing tube connected to the second flange opposite of the second cone, the second housing tube having a fourth open interior, wherein the third open interior and the fourth open interior form a second chamber; and internal threads on the interior of the second housing tube (See Figures, clearly illustrated).
Miele further discloses a second seal ring connected to the bottom of the second cone with the second seal ring extending radially away from the bottom of the second cone, the second seal ring having an exterior surface opposite of the second cone, the exterior surface of the second seal ring having a conical structure extending away from the second seal ring, the conical structure having a fourth centerline, the fourth centerline being aligned with the third centerline (See Figures, clearly illustrated).
Regarding claim 10, Miele further discloses wherein the first seal ring is positioned adjacent to the second internal shoulder (See Figures, clearly illustrated).
Regarding claim 12, Brittingham further discloses wherein the second dry storage cup comprises a different shape than the first dry storage cup (See Figures, clearly illustrated).
Regarding claim 13, Brittingham further discloses wherein the second dry storage cup comprises: a third cone having a bottom, a top, a conical sidewall with a fifth open interior, and a fifth centerline; a third flange connected to the top of the third cone, wherein the third flange and the third cone form a third internal shoulder external threads on an exterior of the third flange; a third housing tube connected to the third flange opposite of the third cone, the third housing tube having a sixth open interior, wherein the fifth open interior and the sixth open interior form a third chamber; and internal threads on the interior of the third housing tube (See Figures, clearly illustrated).
Regarding claim 14, Smith further discloses wherein the first seal ring is positioned adjacent to the third internal shoulder (See Figures, clearly illustrated).
Regarding claim 15, Smith further discloses wherein the first seal ring forms a seal against the third chamber (See Figures, clearly illustrated).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham as modified by Miele as applied to claim 10 above, and further in view of U.S. Pre-Grant Publication 2018/0313624 by Smith (Smith).
Regarding claim 11, Brittingham as modified by Miele does not disclose that the first ring forms a seal against the second chamber.
Smith, a related prior art reference, discloses wherein the first ring forms a seal against the second chamber (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Brittingham as modified by Miele above with the noted teachings of Smith.  The suggestion/ motivation for doing so would have been to create individual chambers to increase turbulence in the gas flow and reduce the report of the fired round as suggested by Smith.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641